Citation Nr: 1804476	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  13-19 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating for individual unemployability (TDIU) based on service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty service in the United States Army from January 1967 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at an October 2017 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although additional delay is regrettable, the Board finds that remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.  

First, the Veteran contends that he is entitled to a higher rating for his service-connected PTSD.  The Veteran last underwent a VA examination for his service-connected PTSD in February 2016.  However, since that time, the record reflects that his symptoms may have worsened.  Specifically, in statements given at his October 2017 Board videoconference hearing, the Veteran has indicated that the medical evidence of record does not accurately reflect his disability picture, as he is experiencing increased symptoms, such as sleeplessness.  See October 2017 Board videoconference hearing transcript, p. 3-5.  In light of the above, the Board finds that a VA examination is necessary to ascertain the current severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Additionally, on remand, the RO should ensure that the VA examination to be obtained per this remand includes not only the Veteran's PTSD symptoms, but also their frequency, severity, and duration, so that the increased rating claim can be properly adjudicated.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (2013).

Next, the claim for entitlement to TDIU should also be remanded.  A determination on the increased rating for PTSD claim could have a significant impact on the outcome of the TDIU issue, and therefore, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected PTSD.  The examiner should review the claims file.  

After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with this condition.  This includes not just reporting the Veteran's PTSD symptoms, but also the FREQUENCY, SEVERITY, AND DURATION, with which these symptoms occur.  

The examiner should also specifically consider the Veteran's contentions expressed in the Board videoconference hearing transcript, which include the contention that he is experiencing increased symptoms, such as sleeplessness.  See October 2017 Board videoconference hearing transcript, p. 3-5.  

A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

2. After completion of the above development, readjudicate the issues on appeal, including the Veteran's claim for TDIU.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the entire appeal must be returned to the Board for appellate review.






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







